DETAILED ACTION

Status of Claims
Amendment filed  is acknowledged.   
Claims 2, 7, 16-17, and 24 have been cancelled by the applicant.
Claims 1, 3-6, 8-15, 18-23, and 25 are pending. 
Claims 1 and 15 have been amended.    
Claim 25 has been added.
Claims 1, 3-6, 8-15, 18-23, and 25 are examined below.
Claims 1, 3-6, 8-15, 18-23, and 25 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-15, 18-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mawatari of record (US 8,587,122).
Regarding claim 1, Mawatari teaches a structure comprising:
a substrate (822 – as shown in Figure 8); 
a first landing trace on the substrate (401 – as shown in Figure 6 or the trace of Figure 7A, understood to correspond to 801 in the device of Figure 8), the first landing trace having a first side and a second side opposite to the first side, the first landing trace having a plurality of indents extending into the first side in a plan view, the plurality of indents forming a comb pattern in the plan view, the plurality of indents having an even spacing, the second side being directly opposite to the plurality of indents, the second side being free of indents in the plan view, wherein the sidewalls and a bottom of each of the plurality of indents expose a same conductive material (See Figure 7, annotated below); and
a solder feature (613; Figure 6 shows how the solder forms over a plurality of indents for a trace 401, and correspondingly for a trace as shown in Figure 7A) over the first landing trace, the solder feature extending into the plurality of indents, the solder feature being the only conductive feature within each of the plurality of indents.  

    PNG
    media_image1.png
    328
    653
    media_image1.png
    Greyscale


Thus, Mawatari discloses the claimed invention except for an entirety of the second side being a planar side.  It would have been an obvious matter of design choice to construct trace 401 or 701 without any bulges on the second side, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 3, Mawatari teaches the solder feature (613) is in physical contact with the plurality of indents (Figure 6 and Figure 7A).

Regarding claim 4, Mawatari teaches a conductive pillar (501) over the solder feature, the conductive pillar overlapping with the plurality of indents in the plan view (502: pillar diameter, which corresponds to diameter 702 of Figure 7A).

Regarding claim 5, Mawatari teaches a width of the solder feature (613) is greater than a width of the conductive pillar (Figure 6 shows the spread of the solder feature).

Regarding claim 6, Mawatari teaches a width of the first landing trace is less than a width of the conductive pillar (Figures 4, 6, and 7A; column 2, lines 11-13).

Regarding claim 8, Mawatari teaches a structure comprising:
a substrate (822 – as shown in Figure 8); and
a landing trace on the substrate (401 – as shown in Figure 6 or the trace of Figure 7A, understood to correspond to 801 in the device of Figure 8), the landing trace having a first region and a second region, the first region of the landing trace having a first sidewall and a second sidewall opposite to the first sidewall, the first region of the landing trace having a plurality of indents extending into the first region of the landing trace from the first sidewall of the first region of the landing trace in a plan view, the plurality of indents having sidewalls perpendicular to the first sidewall of the first region of the landing trace, an entirety of the second sidewall being a planar sidewall, the second region of the landing trace being free of indents, wherein, wherein an entirety of each of the plurality of indents is free from a non-solder conductive material (Figure 6), and wherein portions of the landing trace between adjacent ones of the plurality of indents and an interior of the landing trace comprise a same conductive material (Figure 4; 401).

    PNG
    media_image2.png
    423
    480
    media_image2.png
    Greyscale

Thus, Mawatari discloses the claimed invention except for a maximal width of the first region of the landing trace is same as a maximal width of the second region of the landing trace.  As shown below, Mawatari teaches that the maximal widths of the first and second region are not the same.

    PNG
    media_image3.png
    362
    520
    media_image3.png
    Greyscale

It would have been an obvious matter of design choice to construct the second region with a larger width, specifically the same width as the maximal width of the first region, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 9, Mawatari teaches a solder feature (613 and 502) over the landing trace, the solder feature filling the plurality of indents (613).

Regarding claim 10, Mawatari teaches a width of the solder feature (613) is greater than a width of the landing trace (502).

Regarding claim 11, Mawatari teaches the solder feature (613) is in physical contact with the second sidewall of the first region of the landing trace (502).

Regarding claim 12, Mawatari teaches a conductive pillar (501) over the solder feature (613), the conductive pillar overlapping with the plurality of indents in the plan view (502).

Regarding claim 13, Mawatari teaches a width of the solder feature (613) is greater than a width of the conductive pillar (501; Figure 6).

Regarding claim 14, Mawatari teaches the plurality of indents have a comb pattern in the plan view (Figure 4 annotated above).

Regarding claim 15, Mawatari teaches a structure comprising:
a substrate (822 – as shown in Figure 8);
a landing trace on the substrate (401 – as shown in Figure 6 or the trace of Figure 7A, understood to correspond to 801 in the device of Figure 8), the landing trace comprising:
a first portion;
a second portion; and
a third portion connecting the first portion to the second portion in a plan view, 
a first sidewall of the first portion being collinear with a first sidewall of the second portion in the plan view, a second sidewall of the first portion being collinear with a second sidewall of the second portion and a second sidewall of the third portion in the plan view, the third portion having a plurality of indents extending into the third portion from a first sidewall of the third portion in the plan view, the plurality of indents forming a comb pattern in the third portion in the plan view, the first portion and the second portion being free of a comb pattern in the plan view, wherein sidewalls and a bottom of each of the plurality of indents expose a same conductive material (See Figure 4, annotated below); and
a solder feature (613; Figure 6 shows how the solder forms over a plurality of indents for a trace 401 according to diameter 502) over the third portion of the landing trace, the solder feature filling an entirety of each of the plurality of indents (see Figure 4 below).

    PNG
    media_image4.png
    577
    754
    media_image4.png
    Greyscale

Thus, Mawatari discloses the claimed invention except for the first sidewall of the third portion being collinear with the first sidewall of the second portion of the plan view.  As shown below, Mawatari teaches that first sidewall of the third region is not collinear with the first sidewall of the second region:

    PNG
    media_image5.png
    444
    546
    media_image5.png
    Greyscale


It would have been an obvious matter of design choice to construct the second portion with a larger width, specifically the same width as the maximal width of the first region, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 18, Mawatari teaches the solder feature (613; usable with the trace of Figure 4 as shown in Figure 6) is in physical contact with the plurality of indents (Figure 6).

Regarding claim 19, Mawatari teaches a conductive pillar (501) over the solder feature (613), the conductive pillar overlapping with the plurality of indents in the plan view (Figure 6 and Figure 4; 502).

Regarding claim 20, Mawatari teaches the conductive pillar (501) is in physical contact with the solder feature (613; Figures 5 and 6).

Regarding claim 21, Mawatari teaches the plurality of indents have an even spacing (Figure 4, annotated above).

Regarding claim 22, Mawatari teaches the solder feature (613) is in physical contact with the second side of the first landing trace (Figure 4 annotated above).

Regarding claim 23, Mawatari teaches a second landing trace on the substrate, the solder feature being laterally spaced apart from the second landing trace (column 4, line 64 – column 5, line 1.  Figure 8 shows a single trace, a conductive pillar overlapping a single connection on a single trace, but the specification as shown explicitly teaches that there are multiple traces.)

Regarding claim 25, Mawatari discloses the claimed invention except for the conductive pillar has on oval shape in the plan view.  Rather, Mawatari teaches the conductive pillar has a circular shape in the plan view.  It would have been an obvious matter of design choice to adjust the shape of the pillar to be oval rather than circular, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu et al. (US Pub. No. 2012/0098120).
Lin et al. (US 9,368,467);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        
/PHAT X CAO/Primary Examiner, Art Unit 2817